      Case: 1:19-cv-00608 Document #: 19 Filed: 05/24/19 Page 1 of 2 PageID #:54



                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 RASHAD W. WALSTON,

 Plaintiff,                                                  Case No. 1:19-cv-00608

 v.                                                          Judge Andrea R. Wood

 EQUIFAX       INFORMATION          SERVICES,
 LLC,

 Defendant.

              AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff, RASHAD

W. WALSTON, and the Defendant, EQUIFAX INFORMATION SERVICES, LLC, through

their respective counsel that the above-captioned action is dismissed, with prejudice, EQUIFAX

INFORMATION SERVICES, LLC, pursuant to settlement and Federal Rule of Civil Procedure

41. Each party shall bear its own costs and attorney fees.


Dated: May 24, 2019                                   Respectfully Submitted,

RASHAD W. WALSTON                                      EQUIFAX INFORMATION
                                                       SERVICES, LLC

/s/ Taxiarchis Hatzidimitriaidis                      /s/ Mary K. Curry (with consent)
Taxiarchis Hatzidimitriadis                           Mary K. Curry
Counsel for Plaintiff                                 Counsel for Defendant
Sulaiman Law Group, LTD                               Polsinelli PC
2500 South Highland Avenue, Suite 200                 150 N. Riverside Plaza, Suite 3000
Lombard, IL 60148                                     Chicago, IL 60606
Phone: (630) 575-8181                                 Phone: (312) 873-2945
thatz@sulaimanlaw.com                                 mkcurry@polsinelli.com
     Case: 1:19-cv-00608 Document #: 19 Filed: 05/24/19 Page 2 of 2 PageID #:55



                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.


                                                              s/ Taxiarchis Hatzidimitriadis_____
                                                              Taxiarchis Hatzidimitriadis
